                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                               CHAPTER 11
In Re:                                                         Bankruptcy No.

VeroBlue Farms USA, Inc.                                       18−01297

Debtor(s)



               NOTICE SETTING TELEPHONIC HEARING
 ON DEBTORS' MOTION TO CLOSE CASE FOR TRUSTEE FEE PURPOSES (DOC.
                   368) AND OBJECTIONS THERETO



TO:
Dan Childers, Attorney for Debtor(s)
United States Trustee
Robert Lang, Attorney for Debtors
Kristina Stanger, Thomas Fawkes, and Jeffrey Goldberg, Attorneys for Official Committee of General
Unsecured Creditors



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                          January 3, 2020 at 10:30 AM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE TELEPHONE HEARING**
1. Call the toll free number: 18886848852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 1297
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                        MEGAN R. WEISS
                                                        Clerk, Bankruptcy Court
                                                        by:



Date: December 6, 2019                                  Deputy Clerk
                                                        United States Bankruptcy Court
                                                        Northern District of Iowa
                                                        111 Seventh Avenue SE Box 15
                                                        Cedar Rapids, IA 52401−2101
